DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/517,031, application filed on 07/19/2019.  
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 07/19/2019, 03/04/2020, 12/07/2020, and 01/05/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hitchcock et al. (US PG Pub No. 2021/0063097).

Hitchcock teaches:
A housing for a charging system (see power connector having a housing, Abstract), the housing comprising: 
a mounting plate (see mounting plate/flange 120 of Fig 1, see para 24); 
a first opening and a second opening each defined by and extending through the mounting plate (see openings extending and into mounting plate, Fig 1, openings at 114, 116, 114; see openings further described in at least para 24); and 
a charging port (see charging port/inlet, para 24, see Fig 1 showing charging inlet) comprising: 
a port external portion extending about the first and second openings and outwards from a front surface of the mounting plate (see charging inlet/port extending out from the first and second openings out from the front surface of the mounting plate, para 24, see Fig 1), 
the port external portion being configured to engage and support a charging plug of a charging station (see relationship between charging port/inlet and plug for plugging/plugged into port/inlet, as described in at least para 33); and 
a port internal portion extending about each of the first and second openings and outwards from a rear surface of the mounting plate (see port power cables in internal openings 118 in Fig. 5; also see port internal openings 132/134 at the back/rear of the mounting plate extending back into the rear of the assembly, Fig 2; see 5, 138/139, showing coolant supply lines), 

a first passageway defined by and extending through the mounting body from a rear portion of the mounting body (see passageways for coolant to flow to cool lines extending through the mounting body in the rear portion, internal openings 118 in Fig. 5; also see port internal openings 132/134 at the back/rear of the mounting plate extending back into the rear of the assembly, Fig 2; see 5, 138/139, showing coolant supply lines), 
wherein the first passageway is in fluid communication with the first opening (see first passageway 138 at first opening 118 for coolant to flow, Fig 5); 
a second passageway defined by and extending through the mounting body from the rear portion of the mounting body (see second passageway 139 for running coolant at second side of cable  opening 118 at rear portion of mounting body 100), 
wherein the second passageway is in fluid communication with the second opening (see second passage way 139 for coolant flow to other side of power cable opening 118, see Fig 5); and 
a channel defined by and extending through the mounting body (see channels, openings, 118 and 138/139 for power cable passage and coolant flow, Fig 5); 
wherein a first end of the channel is in fluid communication with the first passageway and a second end of the channel is in fluid (see first and second passageway 138/139 to cool power cable openings/lines 118 – either or both sides of 118, see Fig 5, para 25-27).

8.          With respect to claim 2, Hitchcock teaches:
wherein the mounting plate includes an attachment structure configured to attach the housing to a vehicle (see fasteners for connecting the charging inlet to the vehicle, para 24).

9.          With respect to claim 3, Hitchcock teaches:
wherein the port external portion is configured to be accessible from an exterior of the vehicle when the mounting plate has been secured to the vehicle via the attachment structure (see fasteners for connecting the charging inlet to the vehicle, para 24).

10.          With respect to claim 4, Hitchcock teaches:
wherein the port external portion is configured to engage and support a charging plug used for DC fast charging (see fast charging connector, para 22).

11.          With respect to claim 5, Hitchcock teaches:
wherein each of the first and second openings in the mounting plate are configured to receive and support a contact terminal such that the contact terminal extends within the port external portion and is accessible from an exterior of the vehicle (see charging inlet/port extending out from the first and second openings out from the front surface of the mounting plate, para 24, see Fig 1; see mounting plate, see openings extending and into mounting plate, Fig 1, openings at 114, 116, 114; see openings further described in at least para 24; see first passageway 138 at first opening 118 for coolant to flow, Fig 5).

12.          With respect to claim 6, Hitchcock teaches:
a housing (see power connector having a housing, Abstract) comprising: 
a mounting plate (see mounting plate/flange 120 of Fig 1, see para 24); 
a port structure extending outwards from a front surface of the mounting plate (see charging inlet/port extending out from the first and second openings out from the front surface of the mounting plate, para 24, see Fig 1); 
a mounting body extending outward from a rear surface of the mounting plate (see mounting plate, see openings extending and into mounting plate, Fig 1, openings at 114, 116, 114; see openings further described in at least para 24), 
the mounting body comprising: a first passageway defined by and extending through the mounting body from a rear portion of the mounting body (see first passageway 138 at first opening 118 for coolant to flow, Fig 5); 
a second passageway defined by and extending through the mounting body from the rear portion of the mounting body (see second passage way 139 for coolant flow to other side of power cable opening 118, see Fig 5); and 
a channel defined by and extending through the mounting body, the channel fluidly connecting the first passageway and the second passageway (first and second passageway 138/139 to cool power cable openings/lines 118 – either or both sides of 118, see Fig 5, para 25-27); and 
a first and a second energy transfer assembly, each of the first energy transfer assembly and second energy transfer assembly comprising an electrical connector defining a channel therethrough and formed of an electrically conductive material (see heat exchanger system, Abstract; see first and second passageway 138/139 to cool power cable openings/lines 118 – either or both sides of 118, see Fig 5, para 25-27); 
wherein the channel of the first electrical connector is configured to be fluidly coupled to the first passageway and the channel of the second electrical connector is configured to be fluidly coupled to the second passageway (see first and second passageway 138/139 to cool power cable openings/lines 118 – either or both sides of 118, see Fig 5, para 25-27).

13.          With respect to claim 7, Hitchcock teaches:
a first contact terminal and a second contact terminal each configured to extend within the port structure (see charging inlet/port extending out from the first and second openings out from the front surface of the mounting plate, para 24, see Fig 1; see mounting plate, see openings extending and into mounting plate, Fig 1, openings at 114, 116, 114; see openings further described in at least para 24; see first passageway 138 at first opening 118 for coolant to flow, Fig 5), 
wherein the first contact terminal is configured to be electrically coupled to the first electrical connector and the second contact terminal is configured to be electrically (see charging inlet/port extending out from the first and second openings out from the front surface of the mounting plate, para 24, see Fig 1; see mounting plate, see openings extending and into mounting plate, Fig 1, openings at 114, 116, 114; see openings further described in at least para 24; see first passageway 138 at first opening 118 for coolant to flow, Fig 5).

14.          With respect to claim 8, Hitchcock teaches:
a first terminal body configured to be received within the first passageway and a second terminal body configured to be received within the second passageway (see charging inlet/port extending out from the first and second openings out from the front surface of the mounting plate, para 24, see Fig 1; see mounting plate, see openings extending and into mounting plate, Fig 1, openings at 114, 116, 114; see openings further described in at least para 24; see first passageway 138 at first opening 118 for coolant to flow, Fig 5).

15.          With respect to claim 9, Hitchcock teaches:
wherein each of the first terminal body and the second terminal body include a sidewall defining a hollow chamber, with a first aperture extending through the sidewall of the first terminal body and a second aperture extending through the sidewall of the second terminal body (see hollow and cylindrical chamber, para 30).

16.          With respect to claim 10, Hitchcock teaches:
(see charging inlet/port extending out from the first and second openings out from the front surface of the mounting plate, para 24, see Fig 1; see mounting plate, see openings extending and into mounting plate, Fig 1, openings at 114, 116, 114; see openings further described in at least para 24; see first passageway 138 at first opening 118 for coolant to flow, Fig 5).

17.          With respect to claim 11, Hitchcock teaches:
wherein the channel of the first electrical connector is configured to be in fluid communication with the channel of the second electrical connector when a first end of the first electrical connector is attached to the first terminal body and a first end of the second electrical connector is attached to the second terminal body (see charging inlet/port extending out from the first and second openings out from the front surface of the mounting plate, para 24, see Fig 1; see mounting plate, see openings extending and into mounting plate, Fig 1, openings at 114, 116, 114; see openings further described in at least para 24; see first passageway 138 at first opening 118 for coolant to flow, Fig 5).

18.          With respect to claim 12, Hitchcock teaches:
(first and second passageway 138/139 to cool power cable openings/lines 118 – either or both sides of 118, see Fig 5, para 25-27).

19.          With respect to claim 13, Hitchcock teaches:
wherein the second ends of each of the first electrical connector and second electrical connector are configured to be electrically coupled to a battery of a vehicle (see heat exchanger system, Abstract; see first and second passageway 138/139 to cool power cable openings/lines 118 – either or both sides of 118, see Fig 5, para 25-278; see charging battery of a electric vehicle, para 3, 22).

20.          With respect to claim 14, Hitchcock teaches:
wherein the first terminal connector electrically couples the first contact terminal to the first electrical connector and the second terminal connector electrically couples the second contact terminal to the second electrical connector (see passageways for coolant to flow to cool lines extending through the mounting body in the rear portion, internal openings 118 in Fig. 5; also see port internal openings 132/134 at the back/rear of the mounting plate extending back into the rear of the assembly, Fig 2; see 5, 138/139, showing coolant supply lines).

21.          With respect to claim 15, Hitchcock teaches:
a sealing body having a first receiving structure configured to receive the first electrical connector, a second receiving structure configured to receive the second (see seal of charging inlet assembly to vehicle, para 23-25).

22.          With respect to claim 16, Hitchcock teaches:
providing a charging housing comprising a first surface configured to be accessible from an exterior of a vehicle and a second surface configured to be inaccessible from an exterior of the vehicle (see charging inlet/port extending out from the first and second openings out from the front surface of the mounting plate, para 24, see Fig 1; see mounting plate, see openings extending and into mounting plate, Fig 1, openings at 114, 116, 114; see openings further described in at least para 24), 
wherein a charging port configured to engage a charging plug of a charging station is provided on the first surface of the housing and a mounting body is provided on the rear surface of the housing (see charging inlet/port extending out from the first and second openings out from the front surface of the mounting plate, para 24, see Fig 1; see mounting plate, see openings extending and into mounting plate, Fig 1, openings at 114, 116, 114; see openings further described in at least para 24); 
arranging a first end of a first energy transfer assembly within the charging port of the housing such that the first end of the first energy transfer assembly is accessible from the exterior of the vehicle (cooling system in thermal communication with the terminals to dissipate heat, the cooling-system/terminals accessible from the exterior of the vehicle at the charging port assembly, para 20-25, Fig 5); 
(cooling system in thermal communication with the terminals to dissipate heat, the cooling-system/terminals accessible from the exterior of the vehicle at the charging port assembly, para 20-25, Fig 5);
fluidly coupling a second end of the first energy transfer assembly and a second end of the second energy transfer assembly to a coolant source (first and second passageway 138/139 to cool power cable openings/lines 118 – either or both sides of 118, see Fig 5, para 25-27); and 
electrically coupling the seconds of the first energy transfer assembly and the second energy transfer assembly to a battery of the vehicle (see heat exchanger system, Abstract; see first and second passageway 138/139 to cool power cable openings/lines 118 – either or both sides of 118, see Fig 5, para 25-278; see charging battery of a electric vehicle, para 3, 22).

23.          With respect to claim 17, Hitchcock teaches:
wherein fluidly coupling the second end of the first energy transfer assembly to a coolant source comprises fluidly coupling a coolant source of the vehicle to a first channel extending through at least a portion of the first energy transfer assembly (cooling system in thermal communication with the terminals to dissipate heat, the cooling-system/terminals accessible from the exterior of the vehicle at the charging port assembly, para 20-25, Fig 5), and
(cooling system in thermal communication with the terminals to dissipate heat, the cooling-system/terminals accessible from the exterior of the vehicle at the charging port assembly, para 20-25, Fig 5).

24.          With respect to claim 18, Hitchcock teaches:
fluidly coupling the first channel of the first energy transfer assembly and the second channel of the second energy transfer assembly to define a return fluid path (and second passageway 138/139 to cool power cable openings/lines 118 – either or both sides of 118, see Fig 5, para 25-27).

25.          With respect to claim 19, Hitchcock teaches:
wherein fluidly coupling the first channel of the first energy transfer assembly and the second channel of the second energy transfer assembly includes coupling the first channel of the first energy transfer assembly to a first end of a fluid channel defined by and extending through the mounting body and coupling the second channel of the second energy transfer assembly to a second end of the fluid channel of the mounting body (and second passageway 138/139 to cool power cable openings/lines 118 – either or both sides of 118, see Fig 5, para 25-27).

26.          With respect to claim 20, Hitchcock teaches:
(electrically isolating the heat exchanger system a and its two channel/passageway system from the terminal charging component, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851